         Case 4:19-cv-01184 Document 1 Filed on 04/01/19 in TXSD Page 1 of 5



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

ROBERT SALCETTI                                  §
                                                 §
         Plaintiff                               §
                                                 §
v.                                               §          CIVIL ACTION NO.: 4:19-CV-1184
                                                 §
AIG PROPERTY CASUALTY COMPANY                    §
                                                 §
         Defendant                               §

                             NOTICE OF REMOVAL
                 BY DEFENDANT AIG PROPERTY CASUALTY COMPANY

         Defendant AIG Property Casualty Company (“AIG”) files this Notice of Removal

pursuant to 28 U.S.C. § 1446(a), as follows:

                            I. COMMENCEMENT AND SERVICE

         1.      This is a residential property insurance coverage dispute. On March 5, 2019,

Plaintiff Robert Salcetti (“Plaintiff” or “Salcetti”) filed an action styled Cause No. 2019-16282;

Robert Salcetti v. AIG Property Casualty Company; in the 61st Judicial District Court of Harris

County, Texas (the “State Court Lawsuit”).

         2.      On March 7, 2019, AIG was served with citation and process in the State Court

Lawsuit. This Notice of Removal is filed within 30 days of that date, pursuant to 28 U.S.C. §

1446(b). Bd. of Regents of Univ. of Tex. Sys. v. Nippon Tel. & Corp., 478 F.3d 274, 278 (5th Cir.

2007).

                                II. GROUNDS FOR REMOVAL

         3.      This action is removable because there is complete diversity of citizenship

between the parties and because damages alleged are in excess of $75,000.00. Accordingly, this

matter is within the jurisdiction conferred by 28 U.S.C. § 1332.
          Case 4:19-cv-01184 Document 1 Filed on 04/01/19 in TXSD Page 2 of 5



           4.        Copies of all pleadings, process, and orders in the State Court Lawsuit are

attached to this Notice as required by 28 U.S.C. § 1446(a).

           5.        Venue is proper in this district under 28 U.S.C. § 1441(a) because the State Court

Lawsuit was filed in Harris County District Court, and that court is located in the United States

District Court for the Southern District of Texas, Houston Division.

           6.        AIG will promptly file a copy of this Notice of Removal with the clerk of the

Harris County District Court, where the State Court Lawsuit is pending.

                                      III. DIVERSITY OF CITIZENSHIP

           7.        Plaintiff Salcetti is an individual who resides in Harris County, Texas.1

Accordingly, Plaintiff is a citizen of Texas for the purposes of federal diversity jurisdiction.

Coury v. Prot, 85 F.3d 244, 249 (5th Cir. 1996); see Robertson v. Cease, 97 U.S. 646, 648-650

(1878).

           8.        AIG is organized under the laws of the State of Pennsylvania, and maintains its

principal place of business at 175 Water Street, New York, NY 10038. Accordingly, AIG is a

citizen of Pennsylvania and New York for the purposes of federal diversity jurisdiction. 28

U.S.C. §1332(c)(1); see Hertz Corp. v. Friend, 559 U.S. 77, 92-93 (2010).

                                       IV. AMOUNT IN CONTROVERSY

           9.        Generally, the amount in controversy in a given action is determined from the

complaint itself, unless it appears that the amount stated in the complaint is not claimed in good

faith. See Horton v. Liberty Mut. Ins. Co., 367 U.S. 348, 353 (1961). When the complaint does

not include the amount of damages sought, a defendant may prove the amount exceeds

$75,000.00 by showing that it is facially apparent from the petition that the claims are in excess


1
    Tab 3, Plaintiff’s Original Petition at ¶ 2.


NOTICE OF REMOVAL                                                                              PAGE 2
       Case 4:19-cv-01184 Document 1 Filed on 04/01/19 in TXSD Page 3 of 5



thereof. Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995). In this case, Plaintiff

specifically alleges that he "seeks monetary relief of over $1,000,000.”2 Accordingly, it is

facially apparent from Plaintiff’s Original Petition that the amount in controversy exceeds

$75,000.00. As such, federal diversity jurisdiction exists, and AIG is entitled to remove this case

pursuant to 28 U.S.C. §§ 1332 and 1441.

                                         V. JURY DEMAND

        10.     Plaintiff demanded a jury in the State Court Lawsuit.

                                         VI. CONCLUSION

        11.     This action should be removed to this Court pursuant to 28 U.S.C. § 1441

inasmuch as there is complete diversity of citizenship between the parties, and the judgment

value of damages sought by Plaintiff is in excess of the jurisdictional limit.

        12.     Pursuant to Local Rule 81 of the Southern District of Texas, AIG is filing with

this Notice of Removal the following:

                (i)     All executed process in the case;

                (ii)    Pleadings asserting causes of action and all answers to such pleadings.3

                (iii)   All orders signed by the state judge;

                (iv)    The docket sheet;

                (v)     An index of matters being filed; and

                (vi)    A list of all counsel of record, including addresses, telephone numbers,
                        and parties represented.




2
 Tab 3, Plaintiff's Original Petition at ¶ 46.
3
 AIG did not file an answer in state court as this Notice of Removal is filed before the state court answer
deadline.


NOTICE OF REMOVAL                                                                                 PAGE 3
      Case 4:19-cv-01184 Document 1 Filed on 04/01/19 in TXSD Page 4 of 5



       WHEREFORE, AIG Property Casualty Company respectfully requests that this Court

remove this action from the 61157th Judicial District Court of Harris County, Texas to the

United States District Court for the Southern District of Texas, Houston Division.

                                                    Respectfully submitted,

                                                    By: /s/Raymond Gregory
                                                       Raymond L. Gregory II
                                                       State Bar No. 08438275
                                                       S.D. Texas Bar No. 12879
                                                       rlg2@egglestonbriscoe.com

                                                    EGGLESTON & BRISCOE, LLP
                                                    333 Clay Street, Suite 4800
                                                    Houston, Texas 77002
                                                    (713) 659-5100 - Telephone
                                                    (713) 951-9920 – Facsimile

                                                    ATTORNEY-IN-CHARGE FOR
                                                    DEFENDANT AIG PROPERTY
                                                    CASUALTY COMPANY


OF COUNSEL:

John Michael Raborn
State Bar No. 24057364
S.D. Texas Bar No. 940054
jmr@egglestonbriscoe.com
EGGLESTON & BRISCOE, LLP
333 Clay Street, Suite 4800
Houston, Texas 77002
(713) 659-5100 - Telephone
(713) 951-9920 – Facsimile




NOTICE OF REMOVAL                                                                    PAGE 4
      Case 4:19-cv-01184 Document 1 Filed on 04/01/19 in TXSD Page 5 of 5



                               CERTIFICATE OF SERVICE

       I certify that on April 1, 2019, a true and correct copy of the foregoing was forwarded to
all counsel of record, including those listed below, via the CM/ECF System and/or any proper
method of service allowed by the Federal Rules of Civil Procedure, the Local Rules for this
Court, or any method of service agreed to in writing by the parties:

       Jesus Garcia, Jr.
       Garcia De La Garza
       801 Travis Street, Suite 2175
       Houston, Texas 77002
       (713) 333-1029 – Fax
       JGarcia-Team@GHTexasLaw.com



                                                           /s/Raymond Gregory______
                                                           Raymond L. Gregory II




NOTICE OF REMOVAL                                                                        PAGE 5
